PER CURIAM.
Petitioner filed a petition for a writ of certiorari in this Court on December 16, 1968, to review an Order of the Florida Industrial Commission entered October IS, 1968. This petition was filed sixty-two (62) days after the Order. It, thus, fails to meet the thirty (30) day filing requirement of this Court. Fla.App. Rule 4.5c(l), 32 F.S.A.; See In re Florida Appellate Rules, 211 So.2d 198, 201 (Fla.1968).
This petition is therefore dismissed sua sponte.
ERVIN, C. J., and THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.